Case 8:18-cv-01093-AG-AGR Document 84-1 Filed 08/20/19 Page 1of4 Page ID #:2469

Sapan v. Us Fin. Options

United States District Court for the Central District of California
August 19, 2019, Decided; August 19, 2019, Filed
SACV 18-00753 AG (JDEx)

Reporter
2019 U.S. Dist. LEXIS 140298 *

PAUL SAPAN ET AL. v. US FINANCIAL OPTIONS, LLC ET AL.
Counsel: [*1] For Paul Sapan, Plaintiff: Christopher J Reichman, LEAD ATTORNEY, Prato and
Reichman APC, San Diego, CA.

For Libre Technology, Inc, a California Corporation, doing business as Student Loan Service, doing
business as StudentLoanService US, Defendant: Joshua D Mackenroth, Law Office of Joshua D
Mackenroth, San Diego, CA.

For Antony Murigu, Jason Blackburn, Brian Blackburn, John Casarietti, Interested Parties: Joshua D
Mackenroth, Law Office of Joshua D Mackenroth, San Diego, CA.

For Libre Technology, Inc, a California Corporation, Cross Claimant: Joshua D Mackenroth, Law Office
of Joshua D Mackenroth, San Diego, CA.
Judges: ANDREW J. GUILFORD, United States District Judge.

Opinion by: ANDREW J. GUILFORD

Opinion

CIVIL MINUTES — GENERAL

Proceedings: ORDER GRANTING APPLICATION FOR DEFAULT JUDGMENT

In May 2018, Plaintiff Paul Sapan filed this lawsuit against Defendant Libre Technology, Inc. (and several
other Defendants that have since been dismissed), asserting claims for violations of the Telephone
Consumer Protection Act, violations of California's Consumer Legal Remedies Act, trespass to chattel,
and unfair competition. (See generally Compl., Dkt. No. 1.) After some motion practice, Defendant
stopped participating in this [*2] litigation, forcing the Court to strike Defendant's answer and enter
default. (See Order, Dkt. No. 38.) Plaintiff now applies for default judgment, seeking $51,563 in damages
and costs. (See generally Appl., Dkt. No. 41-1.)

The Court GRANTS Plaintiff's application. The Court. AWARDS $51,000 in statutory damages and $563
in costs. The Court will enter a simple judgment.
Case 8:18-cv-01093-AG-AGR Document 84-1 Filed 08/20/19 Page 2of4 Page ID #:2470
2019 U.S. Dist. LEXIS 140298, *2

1. BACKGROUND

Plaintiff alleges Defendant made seven prerecorded telephone calls to Plaintiff's home phone number
attempting to pitch debt consultancy services. (Compl. at § 8.) Plaintiff also alleges that his home phone
number has been listed on the National "Do Not Call" registry since December 2007. Ud. at § 11.)
Plaintiff further alleges that none of the prerecorded calls were introduced by a live natural person, and
that each of the calls failed to transmit certain Caller ID information. (/d. at J§ 12-13.) Based on these and
other facts, Plaintiff filed a complaint asserting various claims for violations of the TCPA and state law.

After Plaintiff filed his complaint, Defendant moved to dismiss Plaintiff's claims for lack of subject matter
jurisdiction. That motion was denied, and Defendant filed an answer asserting [*3] several counterclaims
against Plaintiff. (See generally Answer, Dkt. No. 30.) After that, Defendant never filed anything in this
case and failed to appear at the final pretrial conference hearing. So the Court issued an order to show
cause for failure to appear, failure to prosecute, and failure to obey Court orders. (See Order to Show
Cause, Dkt. No. 35.) Following the hearing on the order to show cause, the Court struck Defendant's
answer and entered default against Defendant. (See Order, Dkt. No. 38.) Plaintiff now applies for default
judgment for Defendant's alleged violations of the TCPA and CLRA (but not for Plaintiff's trespass to
chattel or unfair competition claims). (See Appl. at 12 ("Plaintiff waives all rights to relief pursuant to
claims of Trespass to Chattel and Unfair Competition Law").)

2. PROCEDURAL REQUIREMENTS FOR DEFAULT JUDGMENT

On an application for default judgment, the Court considers the procedural requirements of Federal Rule
of Civil Procedure 55(b) and Local Rule 55-1 of the Central District of California, along with several
court-created factors. Further, the moving party bears the burden of showing: (1) when and against what
party default was entered; (2) the identity of the pleading underlying the default; (3) that [*4] the
defendant is not incompetent, an infant, or a member of the military; and (4) in some cases, that the
defendant has been served with written notice of the application for judgment and the amount sought. Fed.
R. Civ. P. 55(b)(2); L.R. 55-1.

Plaintiff has met this procedural burden. See L.R. 5-3.2.2.

3. SUBSTANTIVE REQUIREMENTS FOR DEFAULT JUDGMENT

A district court's decision to enter default is discretionary. See Alan Neuman Prods., Inc. v. Albright, 862
F.2d 1388, 1392 (9th Cir. 1988). "Upon default, the defendant's liability generally is conclusively
established, and the well-pleaded factual allegations in the complaint—except those pertaining to
damages—are accepted as true." Nexon Am., Inc. v. Kumar, No. 11-6991, 2012 WL 1116328, at *2 (C.D.
Cal. Apr. 3, 2012); see also TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987)
(same); Fed. R. Civ. P. 8(b)(6) ("An allegation—other than one relating to the amount of damages—is
admitted if a responsive pleading is required and the allegation is not denied.").

Courts look to several factors to determine if default judgment is appropriate, including (1) the possibility
of prejudice to the plaintiff; (2) the merits of the plaintiff's substantive claims; (3) the sufficiency of the
complaint; (4) the amount of money at stake; (5) the possibility of a dispute concerning material facts; (6)
whether the default was due to excusable neglect; and (7) the strong policy of the Federal Rules of Civil

Page 2 of 4
Case 8:18-cv-01093-AG-AGR Document 84-1 Filed 08/20/19 Page 30f4 Page ID #:2471
2019 U.S. Dist. LEXIS 140298, *4

Procedure favoring decisions [*5] on the merits. Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir.
1986). These are referred to as the "Fitel factors."

Here, the Eitel factors weigh in favor of granting default judgment. Absent default judgment, Plaintiff will
be left without a remedy for Defendant's alleged violations of the TCPA and CLRA. This creates a
possibility of prejudice to Plaintiff and shows that the first Eitel factor supports default judgment. See,
e.g., Landstar Ranger, Inc. v. Parth Enters., Inc., 725 F. Supp. 2d 916, 920 (C.D. Cal. 2010) (lack of
alternative remedy shows prejudice).

The Court also finds that Plaintiff's complaint sufficiently states claims for violations of the TCPA and
CLRA, and that those claims have substantive merit. Plaintiff pled that Defendant knowingly made
several prerecorded calls to his home phone number without his consent. (Compl. at §§ 8-13.) Plaintiff has
also pled that these calls were made to solicit Plaintiff for debt consultancy services, that Plaintiff's home
phone number is on the National "Do Not Call" Registry, and that Defendant failed to provide certain
identifying information when making these calls. (Ud. at JJ 11, 25, 97-98.) Plaintiff has also provided a
call log outlining the calls he received from Defendants. (See Appl. at Exh. 4.) That log is also
accompanied by Plaintiff's notes explaining the [*6] content and source of each call. (/d.) Further,
Plaintiff has submitted email confirmation that his phone number has been listed on the National "Do Not
Call" Registry since 2007. Ud. at Exh. 5.) And Plaintiff has also submitted a lengthy declaration
supporting his allegations and the documents those allegations are based on. (See Decl. of Paul Sapan
("Sapan Decl."), Dkt. No. 41-3.) Finally, since Defendant's answer has been stricken, the allegations in
Plaintiff's complaint are now deemed admitted and are taken as true. See Fed. R. Civ. P. 8(b)(6) ("An
allegation—other than one relating to the amount of damages—is admitted if a responsive pleading is
required and the allegation is not denied."); see also Nexon Am., Inc. v. Kumar, No. 11-6991, 2012 WL
1116328, at *2 (C.D. Cal. Apr. 3, 2012) ("Upon default, the defendant's liability generally is conclusively
established, and the well-pleaded factual allegations in the complaint—except those pertaining to
damages—are accepted as true.") Thus, Plaintiff has sufficiently pled meritorious claims under Section
227 of the TCPA and Section 1770 of the CLRA. See 47 U.S.C. Section 227(b)(1)(B), (c)(5); Cal. Code
Civ. P. § 1770(a)(22)(A). Consequently, the second and third Eitel factors regarding the sufficiency of the
pleadings and the substantive merits of Plaintiff's case favor default judgment.

As for the amount at stake, the fourth Eitel factor, [*7] Plaintiff seeks $51,563: $51,000 in statutory
damages and $563 in costs. (Appl. at 17.) This amount assumes Defendant knowingly made seventeen
unlawful prerecorded calls to Plaintiff's home phone number in violation of two distinct subsections of the
TCPA. (See Appl. at 7.) See also 47 U.S.C. §§ 227(b)(3), (c)(5). Plaintiff doesn't seek any damages under
the CLRA (only attorney fees, which Plaintiff plans to move for after default judgment is granted). This
request is reasonable given Defendant's repeated statutory violations and Plaintiff's well-supported
allegations that each of these violations were committed willfully and knowingly. (Compl. at §§ 109, 115;
see also Decl. of Paul Sapan, Dkt. No. 41-3 at §§ 46-54.) Thus, the fourth factor weighs in favor of
default.

And finally, considering Defendant's unexplained inaction in this case, the remaining factors—the
possibility of factual disputes, the presence of excusable neglect, and the judicial preference for decisions
on the merits—tilt in favor of Plaintiff. By failing to attend hearings in this case or otherwise participate in
this action (including by responding to this motion), or prevent entry of default, Defendant has admitted
well-pled factual allegations and weakened any [*8] explanation it might have for neglect. In sum, the
Court finds the ite! factors support granting default judgment.

Page 3 of 4
Case 8:18-cv-01093-AG-AGR Document 84-1 Filed 08/20/19 Page 4of4 Page ID #:2472
2019 U.S. Dist. LEXIS 140298, *8

4. DISPOSITION

The Court GRANTS Plaintiff's application for default judgment. The Court AWARDS $51,000 in
statutory damages and $563 in costs. The Court will enter a simple judgment.

JUDGMENT

The Court enters Judgment in favor of Plaintiff and against Defendant Libre Technology, Inc. Defendant
must pay a statutory award of $51,000 to Plaintiff. Defendant must also pay $563 in costs to Plaintiff.

Dated August 19, 2019
Hon. Andrew J. Guilford

United States District Judge

 

End of Document

Page 4 of 4
